Mb. Justice Gaby. I only wish to dissent from the doctrine of the cases cited by Judge Shepard, holding that the forbidding granting more than two new trials, applies only to the courts where the trials were had. An Appellate Court can correct only errors committed by the court below, and how could the court below err in not doing what the statute forbids it to do % Mr. Justice Waterman. I am of the opinion that, while the fact that a court had or gave a poor reason for coming to a right conclusion is inconsequential, yet a statement of the reason actuating a msiprius court for making a judgment, may properly be made and prove useful. In the present case, the fact that the court thought that the preponderance of the evidence was with the. appellant, is not important; the determination as to the preponderance of the evidence is for the jury; and because of a mere difference of opinion as to such preponderance, the judge should not set aside a verdict. But if to the judge the verdict appear to be against the clear preponderance of the evidence, the result of passion or prejudice, he may properly interfere. The trial judge is yet in this State an essential part of the tribunal engaged in ascertaining the truth as to disputed questions of fact. He takes part in the making of- .the rec•ord, and may make his opinions a portion thereof. An Appellate Court, ordinarily, deals only with the record made below; yet the reasons actuating the Appellate Court in its final determination are sometimes important, and where such final determination is the result of finding the facts in controversy wholly or in part different from the finding of the court from which the cause was brought, it ■ is the duty of the Appellate Court in its final order to recite the facts as found by it.